Lumpkin, P. J.
A city court can not lawfully try upon its merits a case which has been appealed from a justice’s court to a superior court; and when such a case is for any reason entered upon the docket of a city court, its only proper course is to strike the same therefrom. Kirkman v. Gillespie, 112 Ga. 507. As was ruled in that case, “ When a trial court, in a case over which it has, as to subject-matter, no jurisdiction, renders therein any judgment ex*155cept one of dismissal, this court will reverse the same whether exception to it for want of jurisdiction in the court below be taken in the bill of exceptions or not.”
Submitted October 9,
Decided November 8, 1901.
■ Complaint. Before Judge Jones. City court of Clarkesvillé. May 22, 1901.
J. C. Edwards, for plaintiff in error.

Judgment reversed, with direction.


All the Justices concurring.